One of the appellants, in a suggestion of error, now for the first time raises the question and urges upon us that the evidence as to him, taking all the testimony in behalf of the state as true, is not sufficient to sustain the verdict. This contention was not embraced in the assignment of errors, nor was it mentioned in the briefs of appellants on the submission of the case on the original hearing of the appeal. It is rarely the case that this court will notice, on a suggestion of error, a new contention, one not assigned or argued on the submission of the case. As a general rule it is no more permissible on appeal to present a case in halves or by piecemeal than it would be on the original trial. Tunstall v. Walker, 2 Smedes  M. 685;Ramsey v. Barbaro, 12 Smedes  M. 293; Hatto v. Brooks,33 Miss. 575; Lusk v. Seal, 129 Miss. 233, 91 So. 386; Mars
v. Germany, 135 Miss. 389, 100 So. 23; Ewing v. Warren, 144 Miss. pages 255, 256, 109 So. 601; Wilson v. Stark, 146 Miss. 505,112 So. 390.
Overruled.